Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                           SCWC-XX-XXXXXXX               15-JAN-2020
                                                         12:28 PM
            IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellant,

                                  vs.

                    RODNEY ROBERT RODRIGUES, JR.,
                   Petitioner/Defendant-Appellee.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CR. NO. 3CPC-XX-XXXXXXX)

                         ORDER OF CORRECTION
                          (By: Pollack, J.)
           IT IS HEREBY ORDERED that the Opinion of the Court,
filed December 13, 2019, is corrected as follows:
           In the caption on page 1 of the Opinion, (1) replace
“Respondent/Plaintiff-Appellee” with “Respondent/Plaintiff-
Appellant”; (2) replace “Petitioner/Defendant-Appellant” with
“Petitioner/Defendant-Appellee”; and (3) replace “3CPC171000034”
with “CR. NO. 3CPC-XX-XXXXXXX”.
           The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of these
changes.
           DATED: Honolulu, Hawaiʻi, January 15, 2020.
                                   /s/ Richard W. Pollack
                                   Associate Justice